Citation Nr: 0316963	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  99-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from June 1961 to March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
zero percent evaluation, effective from December 2, 1991.  

In October 1997, the Board remanded the issue of entitlement 
to service connection for bilateral hearing loss to the RO 
for additional evidentiary development.  


REMAND

In evaluating the veteran's request for a higher evaluation, 
the Board must consider the medical evidence of record.  
Service connection has been granted for bilateral hearing 
loss, and the RO has assigned a noncompensable evaluation.  
In this appeal, the veteran has placed the matter of the 
percentage rating in issue.

The Board notes that the veteran has not been afforded a VA 
audiometric examination to evaluate his bilateral hearing 
loss.  Accordingly, a remand is necessary for thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's service-connected disability.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).

As service connection was recently awarded for bilateral 
hearing loss, it is the opinion of the Board that an 
audiometric examination is required which complies with the 
provisions of 38 C.F.R. § 4.85(d), in order for the Board to 
evaluate the veteran's request for a higher rating for the 
now service-connected bilateral hearing loss.

The veteran is hereby advised that failure to report, without 
good cause, for an examination scheduled in connection with a 
claim for increased rating may result in denial of that 
claim.  38 C.F.R. § 3.655 (2002).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) rendered a decision in Fenderson v. 
West, 12 Vet. App 119 (1999), holding that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as assigning "staged" ratings.  When the RO reconsiders the 
veteran's claim, pursuant to this remand, the RO should 
consider the application of staged ratings, if warranted.

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-210 (May 11, 1999).  The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress has provided otherwise 
or has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See also Baker v. 
West, 11 Vet. App. 163, 168 (1998), holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes, however, that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The Court, addressing a 
similar matter, stated that the effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, since the Secretary's legal obligation 
to apply the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  That is, for any 
date prior to June 10, 1999, neither the RO nor the Board 
could apply the revised rating schedule to a claim.  Rhodan 
v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-
7041 (Fed. Cir. Oct. 28, 1999).

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002), was enacted.  This new statute 
amended and clarified VA's duties to notify and assist 
claimants in the development of the facts relevant to their 
claims.  Since this case is being returned to the RO for 
further evidentiary development, the RO should ensure that 
any additional evidentiary development or other procedures 
that may be required by this new law are accomplished.  Such 
review should include consideration of the recent judicial 
precedent issued by the U.S. Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that the RO must develop and 
evaluate any new evidence which is needed, and then provide a 
supplemental statement of the case (SSOC) regarding all 
evidence received since any previous statement of the case.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and private health care providers who have 
treated him for bilateral hearing loss.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any new 
records identified by the veteran.  All 
requests for records and responses 
received should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a current VA audiological evaluation 
to determine the severity of the service- 
connected bilateral hearing loss.  All 
indicated testing should be performed.  
All audiometric findings should be 
reported in detail.  The claims folder 
must be made available to the examiner(s) 
prior to examination so that pertinent 
aspects of the veteran's medical history 
may be reviewed.  The examiner should 
specifically state whether the claims 
folder was reviewed.

3.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development action has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies, or opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
compensable evaluation for bilateral 
hearing loss, taking into consideration 
all requirements of the VCAA. 

5.  If the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case, which summarizes 
the pertinent evidence, all applicable law 
and regulations.  They should then be 
afforded a reasonable period in which to 
respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


